Name: Council Regulation (EEC) No 2021/80 of 22 July 1980 amending Annex IV to Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 80 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2021/80 of 22 July 1980 amending Annex IV to Regulation (EEC) No 516/77 on die common organiza ­ tion of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( !), as last amended by Regulation (EEC) No 1314/80 (2), and in particular the first subparagraph of Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 of Regulation (EEC) No 516/77 introduced, for certain particularly sensitive products, a system of import licences accompanied by a security guaranteeing the obligation to import during the period of validity of those licences ; whereas it is appropriate to extend that system to strawberries falling within Common Customs Tariff subheadings ex 08.10 A and ex 08.11 E, which the present market situation has rendered particularly sensitive, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 516/77 shall be replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980. For the Council The President C. NEY (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 134, 31 . 5. 1980, p . 18 . 31 . 7. 80No L 198/2 Official Journal of the European Communities ANNEX ANNEX IV CCT heading No Description ex 07.03 E ex 08.10 A ex 08.11 E 08.12 C 20.02 A ex 20.02 C 20.02 G ex 20.03 Mushrooms Raspberries and strawberries Raspberries and strawberries Prunes Mushrooms Tomato concentrates and peeled tomatoes Peas ; beans in pod Raspberries Raspberry jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar Peaches Raspberries ex 20.05 C I b) C II and C III ex 20.06 B II a) 7 B II b) 7 aa) 11 B II b) 7 bb) 11 ex 20.06 B I e) B II a) 8 B II b) 8 and B II c) 1 dd) ex 20.06 B II c) 2 bb) ex 20.06 B I d) B II a) 6 B II b) 6 B II c) 1 cc) and B II c) 2 aa) 20.07 B II a) 5 and B II b) 6 Raspberries (without mixtures of fruit) Pears Tomato juice